NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             MAR 02 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MUKESH SINGH, A# 73-218-766,                     No. 10-35480

               Petitioner - Appellant,           D.C. No. 2:09-cv-00397-JLR

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,
Attorney General of the United States; et
al.,

               Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                      Argued and Submitted February 10, 2011
                               Seattle, Washington

Before: B. FLETCHER, PAEZ, and IKUTA, Circuit Judges.

        Mukesh Singh (“Singh”) appeals from the district court’s order denying his

habeas petition, filed pursuant to 28 U.S.C. § 2241. We dismiss the appeal as

moot.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Simultaneously, with the filing of this order, we filed an order in the related

case of Singh v. Holder, No. 03-72088, granting Singh’s 2009 Motion to Reinstate

Petition for Review. With the reinstatement of the Petition for Review, Singh has

achieved all the relief that he seeks in the instant appeal. Accordingly, we dismiss

the appeal as moot.

      DISMISSED.